DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ramamurthi et al. (US 2018/0103381) teaches mitigating interference between satellite systems and terrestrial systems, Vatt et al. (5,894,590) Col. 5 lines 9 – 15 teaches mitigating interference between satellite systems based on satellite paths, Karabinis (US 7,599,656) and Karabinis (US 6,999,720) teach terrestrial reuse of satellite frequencies, Budyta et al. (US 2018/0269999) teaches detecting interference to satellite communications by a cellular system, Gormley et al. (US 2013/0315112) teaches coexistence between cellular networks and satellite networks, Wajcer et al. (US 2012/0214524) Section 0023 teaches cancelling interference from a cellular system, and Dutta et al. (US 2020/0374976) mitigating interference between a terrestrial network and a satellite network.  The prior art of record fails to teach or render obvious the following features:
each cellular base station comprising a controller and a transceiver cooperating therewith, the controller configured to store satellite path data for the non-geostationary satellite, determine when the satellite path data indicates interference would otherwise be experienced by the non-geostationary satellite, and implement an interference mitigation action in cooperation with associated cellular devices based upon the satellite path data indicating interference would otherwise be experienced by the non-geostationary satellite
the cellular base station controller comprising: a processor and a memory cooperating therewith and configured to store satellite path data for a non-geostationary satellite comprising sensing circuitry operable in a second frequency band susceptible to interference from the first frequency band, determine when the satellite path data indicates interference would otherwise be experienced by the non-geostationary satellite, and implement an interference mitigation action in cooperation with associated cellular devices based upon the satellite path data indicating interference would otherwise be experienced by the non-geostationary satellite
the method comprising: operate the cellular base station controller to store satellite path data for a non-geostationary satellite comprising sensing circuitry operable in a second frequency band susceptible to interference from the first frequency band, determine when the satellite path data indicates interference would otherwise be experienced by the non-geostationary satellite, and implement an interference mitigation action in cooperation with associated cellular devices based upon the satellite path data indicating interference would otherwise be experienced by the non-geostationary satellite
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  NPL (“Northrop Grumman-Built ATMS and CERES Instruments Successfully Supporting NOAA Weather Satellite”, Northrop Grumman Newsroom) teaches ATMS (Advance Technology Microwave Sounder) technology and Sasagawa et al. (US 2020/0408601) Section 0025 teaches visible infrared radiometer both of which are disclosed in Applicants’ specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
May 12, 2022